                                                                                                   V
                                                                         FILED
                                                             C LARK, U.5  DISTRICT ;OURT
1

2                                                                 JUL 17 2n~9
3                                                          CENTRAL DISTRICT OF CALIDFEPUTY
                                                           8'Y     ~
4

5

6

                        UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,              )      Case No.:         1 ~.— ~~~~--

11                        Plaintiff,        )

12            vs.                           )      ORDER OF DETENTION AFTER HEARING
                                                     [Fed.R.Crim.P. 32.1(a)(6);
13   jJ c~(~~S ~~~~ ~ Cif ✓c9P'             )         18 U.S.C. 3143(a)]

14
                          Defendant.        )
15

16

17

l8          The defendant having been arrested in this District pursuant to

19   a    warrant    issued   by    the   United       States   District         Court       for   the

20       ~ ~~}~ o~ (~,~~„~~~           for alleged violations) of the terms and

21   conditions of his/her [probation] [supervised release]; and

22          The   Court    having    conducted     a    detention      hearing        pursuant     to

23   Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. ~ 3143(a),

24          The Court finds that:

25   A.     (~      The defendant has not met his/her burden of establishing by

26          clear and convincing evidence that he/she is not likely to flee

27          if released under 18 U.S.C. § 3142(b) or (c).                       This finding is

28          based on        {~L     ~~ ,,~~ ~' a~ ~ J~ 5~-~--,rc~; ~t~~rt~-+~-ec~ ~clu(,y
                                                                                        T
 1

 2

 3

 4        and/or

 5   B.   ( )   The defendant has not met his/her burden of establishing by

 6        clear and convincing evidence that he/she is not likely to pose

 7        a danger to the safety of any other person or the community if

 8        released under 18 U.S.C. § 3142(b) or (c).   This finding is based

 9        on•

10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:        ~ ~~'~

18

19                                             -     P~~611,~~   n n a.
                                                                       v

20                                         UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                       2
